DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2022 regarding the provisional double patenting rejection on page 7 have been fully considered and are partially persuasive pursuant amendments. The double patenting rejection has been partially withdrawn.  See rejection below for updated double patenting rejection as necessitated by amendments.
Applicant's arguments filed 07/27/2022, see page 8, with respect to 35 USC 112(b) have been fully considered but they are not fully persuasive. New amendments do not overcome the rejection with regards to “are alternately arranged with one of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disclosed”, it is still unclear if there is only one of the plurality of heat transfer plates between the first flow passage or the second flow passage, or if there are two of the plurality of heat transfer plates between the first flow passage or the second flow passage. See rejection below.
Applicant’s arguments concerning the rejection of claim 1 regarding “thinner than other pair of metal plates”, are persuasive pursuant amendments.  Accordingly, the rejection of claim 1 with regards to “thinner than other pair of metal plates” has been withdrawn.
Applicant’s arguments with respect to the claim 1 rejection under 35 USC 103 on page 9-10 have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, necessitated by Amendment below.
Applicant's arguments filed 07/27/2022, see page 7, with regards to claim 17  have been fully considered but they are not persuasive.  Applicant points to paragraph 42, but the negative limitation for a single plate that is not brazed to another plate in the flat heat exchange region is not present. Paragraph [0046] states “heat transfer plate 2 is composed of a single metal plate 2a”. Paragraphs [0042], [0075]-[0081] of the specification disclose details for unelected species.  Fig. 9-10 are the species elected by Applicant in response dated 03/29/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/971697 in view of Wadkinson  (US 4228848, previously cited).  
Regarding claim 1, 16/971697 discloses: a plate heat exchanger (claim 1 line 1) comprising: a plurality of heat transfer plates (claim 1 line 2) which each have openings at four corners thereof (claim 1 line 2), the plurality of heat transfer plates being stacked together (claim 1 line 3), wherein the plurality of heat transfer plates are partially brazed together (claim 1 line 6) such that a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged with one of the plurality of heat transfer plates disposed therebetween (claim 1 line 6-9) the openings at the four corners being connected to each other to form first headers through which the first fluid enters and is discharged (claim 1 line 10-11) and second headers through which the second fluid enters and is discharged (claim 1 line 10-14), wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a pair of metal plates that are stacked together (claim 1 line 18);
each of the pair of metal plates that are stacked together include a flat heat exchange region; (claim 1 lines 18-20, the plurality of heat transfer plates have flat overlapping surfaces indicating a flat heat exchange region);
a third flow passage is formed by placing a brazed portion having a height in the a stack direction between flat surfaces of the pair of metal plates in the flat heat exchange region (claim 1 line 21-22, between the two metal plates with flat surfaces that have been brazed, are plurality of outflow passages);
16/971697 does not disclose wherein, the pair of metal plates, includes a first plate that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage.  
However, Wadkinson teaches where the first metal pipe that is adjacent to the second flow is thinner than the second pipe in the pair of metal pipes that is adjacent to the first flow(Fig. 2, tubular member 24 is thinner intermediate member 22, fluid 118 flows through bore 120, fluid 116 flows to the outside of intermediate member 22).
Therefore, in view of Wadkinson, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify 16/971697’s pair of plates to wherein, the pair of metal plates, includes a first plate that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage e to improve 16/971697 by tailoring the wall thickness according to desired thermodynamic properties, thus achieving high thermal efficiency (col 4, line 13-17). 
Regarding claim 3, 16/971697 as modified above teaches wherein one of the two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a single metal plate (claim 1 line 16-18).  
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/979047 in view of Wadkinson  (US 4228848, previously cited) and over Yokoi et al. (JP 2012127597, hereafter Yokoi, English translation attached).    
Regarding claim 1, 16/979047 discloses: A plate heat exchanger (claim 1 line 1) comprising: a plurality of heat transfer plates (claim 1 line 2) which each have openings at four corners thereof (claim 1 line 2), the plurality of heat transfer plates being stacked together (claim 1 line 4), wherein the plurality of heat transfer plates are partially brazed together (claim 1 line 5) such that a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged with one of the plurality of heat transfer plates disposed therebetween (claim 1 line 5-8) the openings at the four corners being connected to each other to form first headers through which the first fluid enters and is discharged (claim 1 line 10-13) and second headers through which the second fluid enters and is discharged (claim 1 line 10-13), wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a pair of metal plates that are stacked together (claim 1 line 14-16); and
a third flow passage is formed by placing a brazed portion having a height in the a stack direction between flat surfaces of the pair of metal plates in the flat heat exchange region (claim 1 line 18-22, the heat transfer plates have a flat surface thus a flat heat exchange region, the heat transfer plates are stacked so a height in the stack direction exists, and between the plates that are brazed together is a plurality of outflow passages);
16/979047 does not disclose wherein, the pair of metal plates, includes a first plate that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage.  
However, Wadkinson teaches where of the pair of metal plates, includes a first plate that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage (Fig. 2, tubular member 24 is thinner intermediate member 22, fluid 118 flows through bore 120, fluid 116 flows to the outside of intermediate member 22).
Therefore, in view of Wadkinson, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify 16/979047’s pair of plates to, wherein, of the pair of metal plates, includes a first plate that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage to improve 16/979047 by tailoring the wall thickness according to desired thermodynamic properties, thus achieving high thermal efficiency (col 4, line 13-17). 
16/979047 in view of Wadkinson does not teach wherein of the pair of metal plates that are stacked together include a flat heat exchange region.
However, Yokoi teaches wherein of the pair of metal plates that are stacked together include a flat heat exchange region (Fig. 7, plates 102 and 103 are stacked together and include flat heat exchange region 114 and 116).
Therefore, in view of Yokoi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify 16/979047 as modified above, to wherein of the pair of metal plates that are stacked together include a flat heat exchange region so that the surfaces are able to be in close contact with each other allowing heat transfer to occur (para [the function of the first plate unit…]-[the flat part 114…]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, when discussing Fig. 9-10, does not state that there exists at least one single plate that is not brazed to another plate in the flat heat exchange region.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 3-4, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites,  “…are alternately arranged with one of the plurality of heat transfer plates disposed therebetween” and then “wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed”.   “Wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed” establishes that there are two plurality of heat transfer plates between the first flow passage or the second flow passages; “…are alternately arranged with one of the plurality of heat transfer plates disposed therebetween” establishes that there is one of the plurality of heat transfer plates between the first flow passage and the second flow passage.  It is unclear if there is only one of the plurality of heat transfer plates between the first flow passage or the second flow passage, or if there are two of the plurality of heat transfer plates between the first flow passage or the second flow passage.  Since the metes and bounds of the limitation is unclear the claim is indefinite. For examination purposes the limitation will be interpreted as: a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged with one of the plurality of heat transfer plates disposed therebetween, such that the first flow passage and the second flow passage are bounded by two of the plurality of plates.
Remaining claims are rejected as being dependent on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2012127597, hereafter Yokoi, English translation attached, previously cited), in view of Wadkinson  (US 4228848, previously cited).
Regarding claim 1, Yokoi teaches A plate heat exchanger (Fig. 1, plate heat exchanger 10) comprising: 
a plurality of heat transfer plates (Fig. 3, first plate 106, second plate 107) which each have openings at four corners thereof (Fig. 4, pipe part 31, pipe part 32, pipe part 33, pipe part 34), the plurality of heat transfer plates being stacked together (Fig. 8, first plate 106, second plate 107 are stacked together), 
wherein the plurality of heat transfer plates are partially brazed together (para [“Fig. 3 shows an exploded…”] first plate 106 and second plate 107 are integrated using a copper foil as brazing) such that a first flow passage through which first fluid flows and a second flow passage through which second fluid flows are alternately arranged with one of the plurality of heat transfer plates disposed therebetween (Fig. 3, fluid 108, fluid 109, are alternately arranged with heat transfer plates 106 or 107 disposed therebetween) the openings at the four corners being connected to each other to form first headers through which the first fluid enters and is discharged (Fig. 3 and Fig. 4, inlet pipe 110 is connected to pipe part 31, outlet pipe 111 is connected to pipe part 32, fluid 108 enters inlet pipe 110 and is discharged through outlet pipe 111) and second headers through which the second fluid enters and is discharged (Fig. 3 and Fig. 4, inlet pipe 112 is connected to pipe part 33, and outlet pipe 113 is connected to pipe part 34, fluid 109 enters inlet pipe 112 and is discharged through outlet pipe 113), 
wherein at least one of two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a pair of metal plates that are stacked together (Fig. 9,  first plate 106 is composed of two plates stacked together).
each of the pair of metal plates that are stacked together includes a flat heat exchange region (Fig. 7, flat portion 114, “the flat part 114 and the flat part 116 serve as a heat transfer part”); and
a third flow passage (Fig. 7, gap 118, “the gap 118 functions as a flow path”) is formed by placing a brazed portion (Fig. 7, plate 106 is formed by stacking plates 102 and 103 together, gap 118 is formed between plate 102 and plate 103 by brazing plate 102 and 103, “when the heat transfer plate 102 and the heat transfer plate 103 are joined and integrated into a single plate using a copper foil”), having a height in a stacking direction between the flat surfaces of the pair of metal plates in the flat heat exchange region (Fig. 7, gap 118 has a height in a stack direction, and is between flat part 114 and flat part 116)
Yokoi does not teach wherein the pair of metal plates includes a first that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage.  
However, Wadkinson teaches where one metal pipe that is adjacent to the second flow is thinner than the other of the pair of metal pipes that is adjacent to the first flow(Fig. 2, tubular member 24 is thinner intermediate member 22, fluid 118 flows through bore 120, fluid 116 flows to the outside of intermediate member 22).
Therefore, in view of Wadkinson, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yokoi’s pair of plates to, wherein, the pair of metal plates, includes a first that is adjacent to the second flow passage and that is thinner than a second plate in the pair of metal plates that is adjacent to the first flow passage to improve Yokoi’s pair of plates by tailoring the wall thickness according to desired thermodynamic properties, thus achieving high thermal efficiency (col 4, line 13-17).
Regarding claim 17, Yokoi as modified above teaches, wherein the plurality of heat transfer plates include at least one single plate that is not brazed to another plate in the flat heat exchange region(Fig. 7, gap 118, “the gap 118 functions as a flow path” and , a flow path exists between the plates 102 and 103 along the flat part 114 and 116, therefore the plates are not brazed to each other in the flat heat exchange region).
If applicant wishes to traverse….
Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (JP 2012127597, hereafter Yokoi), in view of Wadkinson (US 4228848, previously cited)  as applied to claim 1 above, and in further view of Rehberg et al. (CN 1550746, hereafter Rehberg, refer to Applicant’s submission for English translation, previously cited).
Regarding claim 3, Yokoi in view of Wadkinson does not teach wherein one of the two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a single metal plate.
However, Rehberg teaches wherein one of the two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a single metal plate (Fig. 5, heat exchanger plate 1, double walled heat exchanger plates 2c).
Therefore, in view of Rehberg, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yokoi in view of Wadkinson’s heat transfer plates to wherein one of the two of the plurality of heat transfer plates between which the first flow passage or the second flow passage is disposed is formed by a single metal plate to save on manufacturing costs by using the two plates combined (para [0010]).
Regarding claim 4, Yokoi in view of Wadkinson as modified above does not teach wherein the first flow passage and the second flow passage are provided with inner fins.
However, Rehberg teaches wherein the first flow passage and the second flow passage are provided with inner fins (Fig. 1, embossing 6 is formed on exchange plate 1 and exchange plate 2).
Therefore, in view of Rehberg, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yokoi in view of Wadkinson as modified above’s heat transfer plates wherein the first flow passage and the second flow passage are provided with inner fins to stimulate a highly disturbed flow of heat exchange fluid between heat exchange plates (para [0021])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        




/TAVIA SULLENS/Primary Examiner, Art Unit 3763